DETAILED ACTION
Continued Examination under 37 C.F.R. § 1.114
A Request for Continued Examination (RCE) under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after the final Office action dated 14 June 2021.  Because this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) was timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 14 October 2021 has been entered.
Information Disclosure Statement
The examiner has considered the Information Disclosure Statement (IDS) filed on 14 October 2021.  A copy of the portion of the IDS listing the references is being returned to the Applicant along with this Office action and serves both as an acknowledgement of receipt of the IDS and as an indication as to which references the examiner considered.
Withdrawn Objections and Rejections
The rejection of claims 64 to 68, 70, 71, and 73 to 83 under 35 U.S.C. § 103 as being unpatentable over Edvinsson et al. (WO 2010/042426) in view of Bysouth (U.S. Pat. Appl. Pub. No. 2006/0175443) and Blecka et al. (U.S. Pat. Appl. Pub. No. 2005/0123445).
Examiner’s Amendment
The examiner’s amendment to the record appears next:
Rejoin claim 72.
Method claim 72 depends from an allowed apparatus claim (claim 71).  Accordingly, it is rejoined and examined in accordance with M.P.E.P. § 821.04(b).  Because non-elected claim 72 has been rejoined to elected claims 64 to 68, 70, 71, and 73 to 83, the restriction requirement between Groups I and II as set forth in the Office action dated 28 July 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement between the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory, non-statutory, or both, double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  M.P.E.P. § 804.01.
Reasons for Allowance
Applicant’s arguments are persuasive as to why the claims as amended and the new claims are allowable over the prior art.  Response to Final Office Action filed on 14 October 2021 at pages 7 to 9.
Any further comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance”.
Conclusion
Claims 64 to 66, 68, 70 to 73, and 75 to 85 are allowed.  Claims 1 to 63 were cancelled in the Preliminary Amendment filed on 02 July 2018; claim 69 was cancelled in the Amendment and Response to the Non-Final Office Action filed on 08 April 2021; and claims 67 and 74 were cancelled in the Response to Final Office Action filed on 14 October 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM PRAKASH, whose telephone number is 571-270-3030.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 7:00 am to 7:00 pm, Eastern Time.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael A. Marcheschi, can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, please go to http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Finally, if you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 800-786-9199 (in USA or CANADA) or 571-272-1000.
/Gautam Prakash/
Primary Examiner, Art Unit 1799